PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/091,526
Filing Date: 5 Apr 2016
Appellant(s): ALLISON, CHRISTOPHER, JOHN



__________________
Brian P. Sullivan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 6, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claim 1 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn.  The rejection of claim 18 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn.

(2) Response to Argument
Claim 1 stands rejected under 35 U.S.C. Section 103 as being unpatentable over Bull in view of Akutagawa and Jung.  Claim 1 recites, among other limitations, "identifying a key qualitative criterion (KQC) of the preference item … where KQCs that do not satisfy the predetermined condition are ignored."
Appellant asserts that the preference item and the KQCs are relevant to non-obviousness in claim 1.  Appellant then provides an explanation of the claimed subject matter at the first full paragraph of page 23 of the Appeal Brief, stating that KQCs that do not satisfy a predetermined condition, such as a dataset genre, are ignored. 
In the Final Office Action dated March 9, 2020, Examiner pointed out that Bull teaches the claimed KQCs, because [0032] of Bull teaches information associated with the content such as the title, artist, etc. are interpreted as a KQC of the content (See page 5, Final Office Action dated March 9, 2020).  Examiner then relied on Akutagawa to teach ignoring items below a threshold, at [0087].  As stated by Appellant, [0087] of Akutagawa teaches that to-do items are 
In response, Examiner clearly states that [0032] of Bull teaches "identifying a key qualitative criterion (KQC) of the preference item," because information such as title, artist, album, genre, etc. may be determined from selected content such as songs, photos, images etc.  Thus, at least one key qualitative criterion (e.g. title, artist album, genre as disclosed by Bull) is identified, and this KQC is identified from a preference item (songs, photos, images etc. as disclosed by Bull).  Therefore, Bull clearly teaches "identifying a key qualitative criterion (KQC) of the preference item," as claimed.
Akutagawa does in fact teach "where KQCs that do not satisfy the predetermined condition are ignored," at least at [0038] and [0098], as explained in more detail below.  Examiner notes that paragraphs [0042] – [0087] of Akutagawa provide context for the additional information that is analyzed in step 106 in Akutagawa.  [0098] teaches “In the step 108, a recommendation is made. The recommendation is made by analyzing the information in common and/or additional information."  Thus, the step of making a recommendation may include additional information as taught by  [0042] – [0087] of Akutagawa and information in common as taught by [0038].  
At [0038], Akutagawa teaches determining common criteria for foods from individual users’ criteria for foods (pizza, burgers, French food, Indian food, etc.).  These foods that are “in common” are then used as a criteria for a recommendation.  The foods that are not in common are not used for generation of a recommendation, and therefore are ignored.

Paragraph [0038] teaches taking into account likes of foods such as pizza, burgers, Italian food, French food and Indian food.  These preferences, or likes, for respective foods are recognized as KQCs, because these are all criteria for what various users like to eat. The predetermined condition is that these foods must be common to two or more people.  
Therefore, [0038] teaches likes of food types, which are recognized as KQCs, and a predetermined condition, which is recognized as a common "like" between two or more users.
As set forth in [0098], a recommendation is generated using common information and additional information.  Examples of additional information appears to be set forth in [0043] - [0097].  However, the additional information does not include a food "like" of only one of users A, B, and C.  Accordingly, a single user's food "like" is ignored in generation of the recommendation. Therefore, Akutagawa teaches "where KQCs that do not satisfy the predetermined condition are ignored," as claim 1 recites.  
Further, as set forth above, the combination of Bull in view of Akutagawa teaches  "identifying a key qualitative criterion (KQC) of the preference item … where KQCs that do not satisfy the predetermined condition are ignored," as recited by claim 1.
Claim 18 stands rejected under 35 U.S.C. Section 103 as being unpatentable over Bull in view of Akutagawa and Jung.  With respect to independent claim 18, Appellant reiterates his arguments in support of claim 1 with reference to claim 18.  Specifically, Appellant argues the following limitation of claim 18: "identifying a key qualitative criterion (KQC) of the first musical item … where KQCs that do not satisfy the predetermined condition are ignored."

For the above reasons, it is believed that the rejection of claims 1 and 18 should be sustained.
Respectfully submitted,
/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
Conferees:
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169   
                                                                                                                                                                                                     /CRESCELLE N DELA TORRE/Primary Examiner

                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.